EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jason Fletcher (Reg. No. 68,044) on 11 March 2022.
The application has been amended as follows: 
Amend claim 1 (1) to read:
A method for timed memory access, comprising:
determining, in response to a memory access request, based on a time value, an entry in an access permission table;
determining, based on the entry, whether to allow the memory access request; and 
wherein the access permission table comprises a translation lookaside buffer, wherein each entry of the translation lookaside buffer comprises a respective time value.

Amend claim 5 (4) to depend from claim 1 (1).
Amend claim 6 (5) to depend from claim 1 (1).
Amend claim 12 (10) to depend from claim 8 (7).
Amend claim 13 (11) to depend from claim 8 (7).
Amend claim 18 (15) to depend from claim 14 (12).
Amend claim 19 (16) to depend from claim 14 (12).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 3, 5 – 10, 12 – 16, and 18 – 20 are pending.

Allowable Subject Matter
Claims 1 – 3, 5 – 10, 12 – 16, and 18 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 3, 5 – 10, 12 – 16, and 18 – 20 are allowed because independent claims 1, 8, 14, and 20 to include subject matter indicated as allowable in the previous office action.  Therefore, the claims are allowed because of the same reasons set forth in the previous office action.
Claims 2, 3, 5 – 7, 9, 10, 12, 13, 15, 16, 18, and 19 are also allowed because of their dependence, either directly or indirectly, upon one of allowed independent claims 1, 8, or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181